Name: Council Regulation (EC) No 1869/2003 of 20 October 2003 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Community and the Government of Mauritius on fishing in Mauritian waters for the period 3 December 2002 to 2 December 2003
 Type: Regulation
 Subject Matter: fisheries;  European construction;  international affairs;  Africa
 Date Published: nan

 Avis juridique important|32003R1869Council Regulation (EC) No 1869/2003 of 20 October 2003 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Community and the Government of Mauritius on fishing in Mauritian waters for the period 3 December 2002 to 2 December 2003 Official Journal L 275 , 25/10/2003 P. 0001 - 0002Council Regulation (EC) No 1869/2003of 20 October 2003on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Community and the Government of Mauritius on fishing in Mauritian waters for the period 3 December 2002 to 2 December 2003THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) In accordance with Article 12(3) of the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters(3), the Contracting Parties must enter into negotiations, before the end of the period of validity of the Protocol to the Agreement, in order to determine by common accord the terms of the Protocol for the following period and, where appropriate, any necessary amendments or additions to the Annex.(2) Since, in the absence of information which it was awaiting, Mauritius was not ready to begin the negotiations, the two Parties decided to extend the existing Protocol(4) approved by Regulation (EC) No 444/2001(5) for a period of one year by means of an Agreement in the form of an Exchange of Letters, pending the negotiations on the amendments to be made to the Protocol.(3) It is in the Community's interest to approve that extension.(4) The allocation of the fishing opportunities among the Member States should be confirmed,HAS ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Community and the Government of Mauritius on fishing in Mauritian waters for the period 3 December 2002 to 2 December 2003(6) is hereby approved on behalf of the European Community.Article 2The fishing opportunities fixed in Article 1 of the Protocol shall be allocated among the Member States as follows:- tuna seiners: France 20, Spain 20, Italy 2, United Kingdom 1,- surface longliners: Spain 19, France 13, Portugal 8,- vessels fishing by line: France 25 grt per month, based on an annual average.If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The Member States whose vessels fish under the Agreement in the form of an Exchange of Letters shall notify the Commission of the quantities of each stock caught within the Mauritian fishing zone in accordance with Commission Regulation (EC) No 500/2001(7).Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 20 October 2003.For the CouncilThe PresidentP. Maroni(1) Proposal of 8 May 2003 (not yet published in the Official Journal).(2) Opinion delivered on 24 September 2003 (not yet published in the Official Journal).(3) OJ L 159, 10.6.1989, p. 2.(4) OJ L 180, 19.7.2000, p. 30.(5) OJ L 64, 6.3.2001, p. 1.(6) OJ L 147, 14.6.2003, p. 40.(7) OJ L 73, 15.3.2001, p. 8.